Judge Walker
concurring in part and dissenting in part.
I agree with the majority’s decision that the defendant was entitled to an award of attorneys’ fees under N.C. Gen. Stat. § 6-21.2(2). However, I disagree that attorneys’ fees should have been allowed on the $158,767.66 which the defendant received from the sale of the plaintiff’s securities.
In Coastal Production v. Goodson Farms, 70 N.C. App. 221, 228, 319 S.E.2d 650, 656, review denied, 312 N.C. 621, 323 S.E.2d 922 (1984), this Court found that, “. . . the evidence supports the court’s findings that the bankruptcy, foreclosure and receivership actions and other legal activity undertaken by the plaintiff’s attorney were ‘connected’ to the collection of the note. ...” Additionally, N.C. Gen. Stat. § 6-21.2 provides for attorneys’ fees “. . . upon any note . . .collected by or through an attorney. ...”
I conclude from the language of Coastal and this statute that in order to receive attorneys’ fees in connection with the collection of a debt, there must be some activity on the part of the attorney. Although the sale of the plaintiff’s securities in this case may be “connected” to the collection of the debt owed, there is no evidence that there was any activity on the part of defendant’s attorney with respect to this sale. Therefore, the calculation of attorneys’ fees should not have been based on the $158,767.66 proceeds from the sale of securities. From this portion of the majority opinion, I respectfully dissent.